Citation Nr: 0510842	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for degenerative joint 
disease, lumbar spine.

5.  Entitlement to service connection for migraine headaches. 

6.  Entitlement to service connection for chronic sinusitis.

7.  Entitlement to service connection for external 
hemorrhoids.

8.  Entitlement to service connection for onychomycosis and 
dermatophytosis of the fingernails.

9.  Entitlement to service connection for 
hypertriglyceridemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.  The veteran also has unverified periods of 
active and inactive duty for training in the Puerto Rico Army 
National Guard (PRARNG) from May 1984 to June 1992, and from 
October 1993 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

The veteran was scheduled to attend a personal hearing at the 
RO in April 2004, but failed to attend.  A new hearing has 
not been scheduled.


FINDINGS OF FACT

1.  No additional evidence will substantiate the claim for 
service connection for hypertriglyceridemia.  

2.  Hypertriglyceridemia is not a disability resulting from 
disease or injury during active service.  


CONCLUSION OF LAW

Disability manifested by hypertriglyceridemia was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

The term "disability" as used in chapter 11, and 
specifically in § 1110, should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that high cholesterol, is also referred to as 
hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia 
is an "excess of cholesterol in the blood." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 792 (28th ed. 1994).  
Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia etc."  
Id. at 795.

As set forth in the law above, service connection can only be 
granted for a disability resulting from disease or injury.  
Hypertriglyceridemia is a laboratory finding.  It is not a 
disability for which service connection can be granted.  The 
only manifestation is in the laboratory test results.  There 
are no symptoms, clinical findings or other manifestations, 
or any deficits in bodily functioning associated with this 
laboratory finding.  Thus, it is not a disability within the 
meaning of the law granting benefits and service connection 
cannot be granted as a matter of law.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, because hypertriglyceridemia is not a disability 
within the meaning of the law providing compensation 
benefits, additional notice or assistance could not possibly 
change the outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229 (2003); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case where 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).


ORDER

Service connection for hypertriglyceridemia is denied.  


REMAND

Review of the file reveals the veteran underwent VA 
compensation and pension examinations from November 2001 to 
January 2002.  The examiners diagnosed hearing loss for both 
ears, tinnitus, a lumbar spine disorder, migraine headaches, 
chronic sinusitis, external hemorrhoids, onychomycosis and 
dermatophytosis of the fingernails.  Unfortunately, the 
claims file for the veteran was not available for review by 
any of the examiners.  "The duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation will be a 
fully informed one."  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As a review of the relevant medical evidence in the 
claims file is important to render the requested nexus 
opinion in this case, the Board finds that additional 
examinations that are based upon such a review is warranted.

In addition, the Board notes the RO's attempts to locate the 
veteran's complete active duty service medical records as 
well as verification of his periods of active duty for 
training and inactive duty training have been unsuccessful.  
The record reflects a Deferred Rating Decision dated in July 
2002, which states 

enlistment examination dated 2/1/80, show 
hearing loss in the left ear at entrance.  
No separation examination is of record.

Please request from service 
department/veteran evidence showing all 
dates of active duty for training and 
inactive duty for training.  We also need 
to know whether the training was done 
under title 10 or 32.  

The file contains January and February 2002 letters to the 
Puerto Rico National Guard Headquarters requesting among 
other information, verification of all periods of active and 
inactive duty training.  In a January 2002 letter from the 
PRARNG Headquarters, the RO was notified that the veteran's 
records were transferred to the US Army Reserve Personnel 
Command Service.   Letters were sent in April 2002 and March 
2003 requesting verification of all periods of active and 
inactive duty training.  No response has been received to 
date from the service department.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), imposes a duty on VA to continue 
its efforts to obtain records from a Federal department or 
agency under 38 U.S.C.A. § 5103A(b) or subsection (c) [38 
U.S.C.A. § 5103A(c)], until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  The Court of Appeals 
for the Federal Circuit has established that VA does not 
fulfill its duty to obtain records by only one attempt. See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (overruled on 
other grounds). Although it is apparent that the RO has made 
two unsuccessful attempts to obtain the veteran's complete 
active duty service medical records from the US Army Reserve 
Personnel Command Service, the Board finds that, since this 
case must be returned for additional development, another 
attempt should be made to secure the missing records. 38 
U.S.C.A. § 5103A(g).  Further, all of the veteran's active 
duty and inactive duty for training dates should be clarified 
and the RO should obtain any medical records relating to all 
duty periods that may be available.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED via the Appeals Management Center (AMC) 
in Washington, DC for the following development. VA will 
notify the appellant if further action is required on his 
part.

1.  The RO must clarify all of the 
veteran's active duty for training and 
inactive duty training dates.  Any 
medical records relating to the active 
and inactive duty periods, not already of 
file, that may be available must be 
secured and associated with the claims 
file.

2.  The RO must contact the National 
Personnel Records Center (NPRC), the US 
Army Reserve Personnel Command Service, 
and any other appropriate records 
depository and request all service 
medical records for the veteran that may 
be available including his active duty 
separation examination.  All evidence and 
responses received from this request 
should be incorporated into the claims 
file.  The NPRC should be requested to 
indicate if these records are now 
unavailable and provide leads on other 
sources where these records may be 
located.  All leads should be followed-up 
by VA. Development of this evidence 
should continue until VA concludes that 
the records sought do not exist or that 
further efforts to obtain these records 
would be futile.  Such a determination 
must be made for the record.

3.  Thereafter, the veteran should be 
afforded examinations by appropriate 
specialists to obtain opinions as to the 
probability that hearing loss of each 
ear, tinnitus, a lumbar spine disorder, 
migraine headaches, chronic sinusitis, 
external hemorrhoids, as well as 
onychomycosis and dermatophytosis of the 
fingernails are related to the veteran's 
military service.  Each examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the veteran's service medical 
records and post-service medical records, 
and obtain a detailed medical history 
from the veteran.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Each examiner should offer 
an opinion as to whether there is at 
least a 50 percent probability or greater 
that the disability for which examination 
is conducted began during the veteran's 
period of active service from February 
1980 to February 1983 or was aggravated 
therein, and, if not, whether the 
disability is related to any incident of 
the veteran's Army National Guard 
service.  The opinions should summarize 
the relevant history and clinical 
findings, and provide explanations as to 
all medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  After undertaking any development 
deemed essential, the RO should 
readjudicate the veteran's claims.  If 
any claim remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	

	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


